Case 1:19-cv-04803-EK-SJB Document 6-2 Filed 08/23/19 Page 1 of 2 PageID #: 38




               EXHIBIT
                                     I
Case 1:19-cv-04803-EK-SJB Document 6-2 Filed 08/23/19 Page 2 of 2 PageID #: 39


  na                    tar
      4. Channels that tested positive
                                      4.1.                  Channel           #712          WLLOW
                                                   Channel Packaoels) from dishnetwork.com
                I ht!r'irhw.nyd;9h.ccñ'il ìÌ.r:,"ãliil*




                                                          of DISH Network Channelwith 3 Dot P


                                                                                                                                    w,,o
                                                        7.'18
                                                                            IGC G¡icket 3û0
                                                                            1I:û0;ìÌ-11ì;ill:ìnì
                                                           712 WLLOW. lht¡ 7/ 1¡.t
                                               Sporls. News anel r¡IJCJåle$ trÕrn tlìe cr¡cketinll
                                                                                                                        t
                                                                            world. (l"lÞ) iÇG)




                                        Falirg:             Nf:l



                                                                                                               ;

     Service Ghannel Name: WILLOW CRICKET                                                         Service Ghannel Number: 1391

                                                                      Service Channelwith 3 Dot Pattern

                                      TV   /       ALL /BY NUI,IaER     /                                                          i 2f   pt..l

                     ¡¡EPTc       PUNJABI
                     iEElr.lrv eÁNcrn
                     UE¡ATN EANGLA
                     üEcrNË B^NGL^                                                                                 w
                { iEElSUNTV
                  @ KTV                                                                                            $v                             T

                I w SUN MUSIC                                                                                               ffi.
                                                                                                                                                  6
                c
                K

                {           T/\ll SPoRTS            1                              0   ì 00 PM- ltic Cricktt 360
                                                                                                                   ff*'Jffi                       U
                                                                                                                                                  I

                                                                                                                                                  l)
                                                                                   0i.30P¡,l-a. .-i.,ti .:) :,'.
                     ¡EgSIAR SP0RTS 2                                              0200PM-r,'i-it..i.r"
                     IESRUS RUSSIA             1


                     IEE¡RUS MIR
                     EE¡RUS ARMEDIA 2

                     pltî_w{#\æww@r,,:v.tç'rgw
                     pôG[ 60 0¡   96 FðUN0 1340         RECCÂNlfiÈ5

                 f



     lPGuys02                                                                 Page | 6                                                                 7l1Bl201S
